Citation Nr: 1825951	
Decision Date: 04/30/18    Archive Date: 05/07/18

DOCKET NO.  16-59 280	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for low back degenerative joint disease (DJD) and retrolisthesis.  

3.  Entitlement to service connection for right knee arthritis.  


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to June 1966.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a May 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

As a procedural matter, the Veteran originally filed a claim for service connection for a low back disability, bilateral knee disability, and bilateral hearing loss disability.  However, the Veteran filed an August 2016 notice of disagreement that specifically appealed the RO's denial of service connection for the low back disability, right knee disability, and bilateral hearing loss.  Thus, the left knee disability is not on appeal or before the Board at this time.  

The Veteran waived a hearing before the Board in his November 2016 substantive appeal, via a VA Form 9. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's currently diagnosed lumbar spine, right knee, and bilateral hearing loss disabilities are related to combat service. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for a lumbar spine disability are met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).  

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for right knee osteoarthritis are met.  38 U.S.C. §§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral sensorineural hearing loss disability are met.  38 U.S.C. 
§§ 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Pertinent Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  
Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In cases where a veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C. § 1154(b) (2012) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.304(d).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that in the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  

In rendering a decision on appeal the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

The Veteran is competent to describe observable symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. at 374 (a veteran is competent to testify that he experienced ringing in his ears in service and had experienced ringing in his ears ever since service).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

Service Connection Analysis of Lumbar Spine and Right Knee Disabilities 

The Veteran maintains that his low back and right knee disabilities first manifested in service as a result of jumping out of a 25 ton truck and operating a howitzer.  See May 2017 correspondence.  He reported experiencing low back pain and right knee pain in service, although he did not seek treatment for either.  Of note, the Veteran reported in the November 2016 VA Form 9 that his service-connected disabilities were incurred during his service in the Dominican Republic during Operation Power Pack in May 1965 to June 1966.  

Initially, the Board finds that the Veteran has a current low back disability, diagnosed as DJD and retrolisthesis, confirmed by x-ray studies.  See May 2017 VA spine examination and January 2016 VA report of x-ray studies.  As to the right knee, the Veteran has been diagnosed with osteoarthritis, which has been confirmed by x-ray studies.  See May 2017 VA examination.  

Next, the record contains evidence both favorable and unfavorable evidence with regard to the question of an in-service injury.  Weighing against a finding that an in-service injury occurred is the service treatment records, which do not contain complaints or treatment for a low back or a right knee injury.  Further, with regard to the right knee, the Veteran reported during the May 2017 VA examination that the onset of his knee pain was not until five to six years after discharge from service.

The evidence that weighs in favor of finding there was an in-service injury includes the Veteran's statements that he experienced a low back and right knee injury in service when he frequently and repeatedly jumped out of a 25 ton army vehicle onto uneven terrain.  Additionally, he contends he injured his low back as a result of the physical demands of operating a howitzer, to include loading the howitzer with 96 pound ammunition.  See May 2017 correspondence.  The Board finds the Veteran's statements competent, and finds no reason to doubt the credibility of his statements in that regard.

Moreover, although the record does not demonstrate that the Veteran received any service medals or decoration indicative of combat, a review of his DD-214 reflects a military occupational specialty of field artillery and Foreign Service in the Dominican Republic.  More specifically, additional military personnel records show that he was stationed in the Dominican Republic from May 2, 1965 until June 3, 1966.  His primary duty was cannoneer before May 2, 1965, and a translator/interpreter thereafter.  The personnel records also indicate that during his service in the Dominican Republic, he was attached to the "51 BtryBlstHow Bn92nd Arty 1965," which corresponds to the 51st Battery, Brigade Logistics Support Team, Howitzer Battalion, 92nd Artillery, 1965.  Notably, a secondary MOS is generally related to the primary MOS.  The Veteran reports his participation in Operation Power Pack at that time, and information widely available on the internet reflects that U.S. Forces stationed in the Dominican Republic at that time were subjected to mortar attacks and rocket launchers, to name a few.

After considering the evidence of record, the Veteran's statements regarding an in-service injury are consistent with the place, time, and circumstances of his service, and the Board finds them competent and credible.  See 38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).  The Veteran's attachment to a Howitzer Battalion with the 92nd Artillery Regiment in an area of documented combat and his primary MOS duties as a cannoneer is persuasive evidence that he likely participated in combat.  See Pentecost v. Principi, 16 Vet. App. 124 (2002).  The correlation of the Veteran's lay testimony, military personnel records, and the historical record is sufficient to afford the Veteran combat status because the allegations of being subjected to enemy fire and artillery and being required to discharge weapons to return fire are consistent with the circumstances, conditions, and hardships of his service.  38 C.F.R. § 3.304 (f)(1).

Next, the Board will turn to the question of etiology.  

The Veteran provided a private medical opinion from Dr. I.M., who concluded that the Veteran's low back disability and the right knee pain were at least 50 percent likely to be related to active service.  He also noted that it was also 50 percent possible that the Veteran's low back and right knee disabilities were related to the natural aging process.  However, the Board assigns the April 2017 private medical opinion low probative weight.  The basis for Dr. I.M.'s opinion is unclear, and there are no private treatment records of record.  It is unclear if Dr. I.M. was the Veteran's treating physician, was familiar with the Veteran's medical history, and/or reviewed the claims file.  Finally, no rationale was provided for the conclusions.  

The Veteran was afforded a VA spine examination in May 2017.  The Veteran reported that he has had lower back pain that began several years after discharge from service.  The Veteran experienced daily back pain and stiffness for many years.  The examiner, a physician, concluded that no link could be made between the currently diagnosed DJD and military service.  The examiner noted the June 1966 Report of Medical History did not report low back pain at discharge from service, and the Veteran's service treatment records were silent as to complaints or treatment of low back pain during service.  The examiner reviewed the April 2017 private medical opinion from Dr. I.M., and concluded that there was no medical evidence to support Dr. I.M.'s conclusions.  The examiner concluded that the Veteran's low back disability was "at least as likely as not related to his natural aging process more than jumping down from trucks." 

The Veteran was also afforded a VA examination in May 2017 for the right knee disability.  The examiner, a physician, concluded that the Veteran's right knee osteoarthritis was secondary to the aging process.  Further, the examiner considered Dr. I.M.'s private medical opinion, and stated that he disagreed with his assessment.  

Additionally, the May 2017 VA medical examiner dismissed Dr. I.M.'s medical opinions with regard to the low back and right knee without explanation and attributed the currently diagnosed low back and right knee disabilities to the aging process without a supporting rationale.  Additionally, it appears the May 2017 VA examiner's opinions were primarily based on the lack of complaints and treatment of a low back or right knee condition during service, and such reasoning is impermissible.  Moreover, the examiner did not reconcile the Veteran's explanation (see May 2017 statement) for why he did not report to sick call for his low back or right knee pain during service, which was that his superior officers and NCO did not like it when their troops complained, but primarily, he feared reprisal because he was Puerto Rican.  The Board finds the Veteran's explanations reasonable and persuasive.
 
As determined above, the Veteran's service in the Dominican Republic likely included performing combat duties, and the evidence of record is not sufficient to rebut the presumption that his lumbar spine and right knee disabilities became manifest during combat service .  38 U.S.C. § 1154(b).  

Given the Veteran's current medical diagnoses, his presumed in-service, combat-related injuries, and the credible history of related symptoms in and since combat service, the Board concludes that the Veteran's lumbar spine and right knee disabilities had their onset in service.  Accordingly, these service connection claims are granted.

Service Connection for Bilateral Sensorineural Hearing Loss Disability

Impaired hearing is considered a disability for VA compensation purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

Initially, the medical evidence shows that the Veteran is currently diagnosed with a bilateral hearing loss disability.  

The Veteran contends that his bilateral hearing loss is related to the noise from being in close proximity to a 155MM and 105MM cannon and from the noise of small ammunition fire during service.  See August 2016 notice of disagreement.  As discussed above, the Veteran reported that his service connected disabilities were incurred during his service in the Dominican Republic during Operation Power Pack from May 1965 to June 1966.  Additionally, the Veteran did not have ear protection in service, and reported stuffing his ears with toilet paper to protect his ears from the loud noise in service.  See May 2017 correspondence and November 2016 VA Form 9.  

The Veteran's service treatment records show no hearing loss complaints, treatment, or diagnoses.  Nonetheless, VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Next, the Board finds that the Veteran was exposed to acoustic trauma in service.  The Veteran's DD Form 214 shows that he served in the artillery and that his MOS duties included being a cannoneer and translator/interpreter; therefore, his reports of having been exposed to loud noise while attached to a field artillery battalion during service are consistent with the time, place, and circumstances of his service.  Thus, the Board finds that the Veteran was exposed to significant acoustic trauma during service. 

With regard to etiology, there are three medical opinions of record.  The Veteran was afforded a VA audiological examination in May 2016.  After conducting audiological testing, the examiner diagnosed bilateral sensorineural hearing loss.  However, the examiner opined that the Veteran's bilateral hearing loss was not caused by the in-service noise exposure.  Significantly, the examiner noted the Veteran had post-discharge noise exposure while he was employed with a petrochemical company and as a cabinet maker.  After this examination, the Veteran submitted a statement to the RO that indicated his position at the petrochemical company was administrative in nature, and he was not around machinery or exposed to excessive noise in that capacity.  

The Veteran submitted a private medical opinion in April 2017 from Dr. I.M. which related the Veteran's bilateral hearing loss to his active service with a probability of 50 percent and concluded it was equally as possible that the bilateral hearing loss was due to aging.  

The Veteran was afforded another VA audiological examination in May 2017.  The audiologist opined that the Veteran's bilateral sensorineural hearing loss was less likely related to service.  In support of this opinion, the VA examiner indicated that it was well known that prolonged exposure to high intensity noise levels, such as noise in the military, can cause permanent damage to the inner ear.  However, the examiner noted that the Veteran had a normal whisper test results at discharge from service, and as there was no hearing impairment reported during active service.  The examiner indicated that the Veteran was first evaluated in November 2015 for bilateral hearing loss, which was almost 49 years following service discharge.  In sum, the examiner noted the hearing loss "could be" the result of the natural aging process, post-service noise exposure, or a combination of all these factors.  

The Board considered all of the medical opinions of record.  First, the May 2016 VA examination is of low probative weight because it is based on a faulty factual premise that the Veteran was exposed to excessive noise while he was employed with the petrochemical company after discharge from service.  As the medical opinion attributed the Veteran's hearing loss specifically to that post-service employment, the Board assigns the opinion no probative weight.  

Further, the April 2017 private medical opinion from Dr. I.M. does not have a supporting rationale for his conclusions or discuss the relevant medical evidence of record.  Additionally, it is unclear what Dr. I.M.'s medical opinion is based on, as there are no private treatment records associated with the claims file and the letter is silent as to whether he reviewed the claims file, VA treatment records, and/or service treatment records.  For these reasons, the Board assigns this medical opinion low probative weight.  

Finally, the Board finds the May 2017 VA examination to be of low probative weight as it was improperly based primarily on a lack of evidence of hearing loss in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007).  Moreover, the Board finds that the opinion itself is speculative and contradictory.  While the examiner apparently conceded loud noise exposure and its relationship to hearing loss, he did not explain why the current hearing loss is related to post-service noise exposure but not the in-service noise exposure.  For these reasons, the Board finds the May 2017 opinion inadequate and of low probative value.  

In summary, as determined above, the Veteran's service in the Dominican Republic likely included performing combat duties which likely exposed him to acoustic

trauma, and the evidence of record is not sufficient to rebut the presumption that his hearing loss disability became manifest during combat service.  38 U.S.C. 
§ 1154(b); 38 C.F.R. § 3.30(d).  

Given the current medical diagnosis, his presumed in-service, combat-related acoustic trauma, and the credible history of related symptoms in and since combat service, the Board concludes that the Veteran's hearing loss disability had its onset in service.  Accordingly, the service connection claim is granted.


ORDER

Service connection for low back disability is granted. 

Service connection for right knee arthritis is granted.  

Service connection for bilateral sensorineural hearing loss is granted.  




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


